UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TAMERA BROWN et al., Case No. l:lS-cv-412
Plaintiffs, Dlott, J.
Litkovitz, M.J.
vs.
CITY OF CINCINNATI et al., ORDER
Defendants.

This matter is before the Court following a telephone informal discovery conference held
on March 7, 20]9. The Court hereby ORDERS the following:

l. The parties are directed to follow the discovery procedures set forth in their Rule
26(f) report (z'.e., Doc. 14, Section 2A).

2. The parties are directed to discuss any discovery disputes amongst themselves and
bring particular discovery issues to the Court for the follow-up conference on March
20, 2019. The parties shall submit statements on the discovery issues to the Court no
later than close of business on March 19, 2019.

3. Once the Court resolves the discovery disputes and any required discovery is
provided to defendants,l defendants will have an additional 15 days to respond to
plaintiffs’ second amended complaint Accordingly, defendants’ second motion for

extension of time to file an answer to plaintiffs’ second amended complaint (Doc. 26)

is GRANTED.

IT IS SO ORDERED.

Date: z f 352 f ..
Karen L. Litkovitz

United States Magistrate Judge

 

1 According to defendant Pettis’s statement submitted to the Court prior to the conference, defendant Pettis served
her first set of interrogatories and requests for production of documents on plaintiffs on Decembel‘ 3, 2018.

